—In a proceeding, inter alia, to invalidate petitions designating respondent Anna Bucholz as a candidate in the Democratic Party primary election to be held on September 11, 1979 for the public office of Town Supervisor of the Town of Poughkeepsie, the appeal is from a judgment of the Supreme Court, Dutchess County, dated August 20, 1979, which, after a hearing, (1) dismissed the proceeding and (2) directed the Commissioners of Elections to place the name of Anna Bucholz on the ballot. Judgment affirmed, without costs or disbursements. While we do not agree with the findings of Special Term concerning alterations made in the statement of the subscribing witnesses (see Matter of Berger v Acito, 64 AD2d 949; Matter of Nobles v Grant, 57 AD2d 600, affd 41 NY2d 1048), there are sufficient valid signatures to allow respondent Buchholz’ designation. In particular, the absence of a transcript makes it difficult for this court to say that petitioners have met their burden of proof. Mollen, P. J., O’Connor, Shapiro and Gibbons, JJ., concur.